DETAILED ACTION
Application Status
Amended claim 33-35, 37-44, 46 and 48 submitted on 12/20/2021 have been entered and under examination. 
Claim 27-32, 45 and 47 are withdrawn from examination.
Claim 1-26 and 36 are cancelled.
Claim 33-35, 37-44, 46 and 48 are rejected.

Applicant's request filed on 12/20/2021 and interview conducted on 02/17/2022 for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Examiner notes this action is Non-Final rejection since the 35 USC § 103 rejections below refers to different citation passages of the same prior art, Singh et al., than previously cited in Final Rejection mailed on 10/21/2021.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 was filed after the mailing date of the Final Rejection on 10/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 33-44, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Preeti Singh et al. (Ref. U, Functional and Edible Uses of Soy Protein Products, 2008).
Regarding claim 33, 34 and 35, Preeti Singh et al. (Singh) discloses soybean protein concentrates (processed, solid soya protein product) prepared from soybean flakes (soya bean meal) (pg. 16, col. 1, first full paragraph, under Concentrates) containing 66.2% by weight by dry matter of protein (pg. 15, Table 3, under Concentrates), which is in range with the cited range of 65-75%. Singh discloses the soybean protein concentrates (processed, solid soya protein product) with a moisture content of 6.7% (pg. 15, Table 3, under Concentrates), which corresponds to 93.3% dry matter (100-9.7% = 93.3%). Singh’s 93.3% of dry matter is in range of a dry matter content the about 90% by weight or greater.
With respect to claim 33 and 35, Singh discloses the soy protein concentrates with 0.1 to 2.4% (pg. 16, Table 4) of potassium, which overlaps the cited range of claim 33. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With respect to claim 35, wherein the endpoint of 0.1% potassium provides a 
With respect to the  limitation of “…0.2% by weight of less of sodium…”,  Singh discloses the soy protein concentrates with 0.002 to 1.2% of sodium, which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Singh discloses oligosaccharides are removed (pg. 16, col. 1, first full paragraph, under Concentrates), encompasses 100% removal of the oligosaccharides which is expected to include indigestible oligosaccharides from the soy protein concentrates; which is in range with the cited range of about 65% by weight or greater of indigestible oligosaccharide content of soya bean material has been removed. With respect to claim 34, soybean flakes are obtained from sources, soybean (beans). 
Regarding claim 36 and 37, Singh discloses the soy protein concentrates with 0.1 to 2.4% (pg. 16, Table 4) of potassium, which overlaps the cited ranges of claim 36 and 37. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 38, Singh discloses the soy protein concentrates (processed, solid soya protein product) with 0.3% (pg. 16, Table 4) of magnesium which is in range with the cited range of about 0.3% or less by weight.
Regarding claim 39 and 40, Singh discloses oligosaccharides are removed (pg. 16, col. 1, first full paragraph, under Concentrates), encompasses 100% removal of the oligosaccharides which is expected to include indigestible oligosaccharides from the soy protein concentrates (processed, solid soya protein 
Regarding claim 41, Singh discloses amounts of calcium and copper in the soy protein concentrates (processed, solid soya protein product) are substantially unchanged in comparison with defatted soy flour (soya bean meal) (pg. 16, Table 4).
Regarding claim 42, Singh discloses the soy protein concentrates (processed, solid soya protein product) contains zinc amount (pg. 16, Table 4) which is in range with the cited range. 
Regarding claim 43, Singh discloses a high concentration of isoflavones is up to 1g/kg (1 ppm) or 0.1% in the soy protein concentrates (processed, solid soya protein product) (Abstract). 
Regarding claim 44, Singh discloses the soy protein concentrates (processed, solid soya protein product) contains iron with an endpoint 0.02% (pg. 16, Table 4) which is 200% by weight greater than the defatted soy flour (soya bean meal) in amount of 0.01%, and is in range with the cited amount.
Regarding claim 46, Singh discloses the soy protein concentrates (processed, solid soya protein product) with functional property including water absorption uptake (p. 19, Table 7, pg. 20, col. 2, first full paragraph). Singh does not explicitly disclose the cited water holding capacity as in claim 46; however, it would have been obvious to one of ordinary skill in the art to include the cited water holding capacity in Singh’s soy protein concentrates since Singh clearly teaches the soy protein concentrates in multiple food systems varying different desired textures (Table 7, pg. 20-25). It is noted the cited water absorption uptake is considered a functional limitations of the claimed product; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).
Regarding claim 48, Singh discloses adding 1% of the soy protein concentrates (processed, solid soya protein product) to yogurt (food product) (pg. 24, col. 2, first paragraph). 
Response to Arguments
Applicant's arguments filed 12/20/2022 have been fully considered but they are not persuasive. 

Applicant asserts “…Singh is a review article concerning edible soy protein products, but it does not provide an enabling disclosure for any particular embodiments of soy protein concentrates, let alone for soy protein concentrates having the features recited in the claims…So even though Singh may discuss the range of possibilities when it comes to soy protein products, what is missing from Singh is any teaching or guidance regarding how to arrive at any specific soy protein products, let alone how to obtain any embodiments within the scope of the claims…”.

Applicant's arguments are not persuasive. Singh’s teaching is not limited to particular embodiments, but rather a teaching of as a whole. Additionally, the instant claims are to product claims and not method claims, “how to arrive at any specific soy protein product”, hence Applicant’s remark does not commensurate the instant product claims. 

Applicant asserts “…Singh provides no teaching or suggestion of, and no guidance or motivation to prepare, a soy protein concentrate that possesses each of the features recited in claim 33 (e.g., protein in an amount of 65-75 % by weight of dry matter, a potassium content of about 1.5% or less by weight of dry matter, a protein to potassium weight ratio of 50:1 or greater, a dry matter content of 90 % by weight or greater, 0.2% by weight or less of sodium, and wherein 65 % by weight or greater of the indigestible oligosaccharide content of the SBM has been removed).

Applicant’s remarks are not convincing. Singh’s teaching is not limited to particular embodiments, but rather a teaching of as a whole. Additionally, the instant claims are to product claims 
Singh discloses oligosaccharides are removed (pg. 16, col. 1, first full paragraph, under Concentrates), encompasses 100% removal of the oligosaccharides which is expected to include indigestible oligosaccharides from the soy protein concentrates; which is in range with the cited range of about 65% by weight or greater of indigestible oligosaccharide content of soya bean material has been removed.

Applicant asserts “…[f]or instance, Singh fails to teach or suggest any soy concentrates having a “dry matter content of 90% by weight or greater.” For this feature, the Examiner misinterprets a statement in Singh defining soybean protein concentrates as containing “70% or more protein on a moisture free basis.” Singh, page 16, first full paragraph. The Examiner appears to read Singh’s use of “moisture-free basis” as implying that all of the water has been removed from the concentrate, so soy concentrates would necessarily have the recited “dry matter content of 90 % by weight or greater.” This is incorrect.
Instead, as understood 1n the art, the term “moisture-free basis” as used in this context indicates that the % reported is the % calculated when water weight is not considered. That is, it is the calculated % that is on “a moisture-free basis,” not the product itself…”.

Applicant’s remarks are not convincing. Singh discloses soybean protein concentrates (processed, solid soya protein product) prepared from soybean flakes (soya bean meal) (pg. 16, col. 1, first full paragraph, under Concentrates) containing 66.2% by weight by dry matter of protein (pg. 15, Table 3, under Concentrates), which is in range with the cited range of 65-75%. Singh discloses the soybean protein concentrates (processed, solid soya protein product) with a moisture content of 6.7% (pg. 15, Table 3, under Concentrates), which corresponds to 93.3% dry matter (100-9.7% = 93.3%). Singh’s 93.3% of dry matter is in range of a dry matter content the about 90% by weight or greater.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HONG T YOO/Primary Examiner, Art Unit 1792